internal_revenue_service number release date uil number s cc fip plr-122415-00 february legend taxpayer state a year year year date a target this is in response to letters of date date date and date requesting consent to taxpayer’s revocation of its election under sec_831 to be taxed only on its investment_income effective for the calendar tax_year taxpayer is a small_mutual insurance_company incorporated in state a and is taxable under sec_831 taxpayer has been in the insurance_business for many years and presently provides only property insurance for homes farms and farm buildings sec_831 provides generally that insurance_companies other than life_insurance_companies are taxed on their taxable_income sec_831 allows certain small non-life companies to elect to be taxed on their taxable_investment_income only this election is found under sec_831 and a company is eligible to make it if as provided in sec_831 its net written premiums or if greater direct written premiums for the taxable_year exceed dollar_figure but do not exceed dollar_figure once the election is made the company’s taxable_investment_income is computed under sec_834 taxpayer made the sec_831 election for year with the filing of its u s property and casualty insurance_company income_tax return at that time taxpayer was a county mutual insurance association that was only allowed to write insurance in the county where it was located and any county adjacent to the county where it was located further at the time when it made the election taxpayer’s major way of mitigating its losses was by purchasing reinsurance thus reinsurance was paramount in allowing taxpayer to protect its assets from losses on date a of year taxpayer acquired all the assets of target another state a county mutual insurance association in a statutory merger subsequently taxpayer as the surviving company in the merger restated its articles of incorporation and bylaws so that it would operate under an more expansive charter that would allow it to increase the geographic area in which it was allowed to write insurance so that it included all of state a also after the merger taxpayer adopted a different business strategy with regard to reinsurance instead of being as reliant as it was upon reinsurance to protect its assets taxpayer endeavored to retain more of the risks it assumed from its customers but more diligently manage those risks for example taxpayer became more active in assessing its customers and their risks and more selective in assuming risks even to the extent of refusing to assume certain customer risks also as part of this strategy taxpayer became involved in loss prevention by working with its customers to better manage their risks another post-merger changed circumstance was the narrowing of taxpayer’s margins between the amount of premiums that it could charge and the cost of losses to farm buildings and other_property when those losses occurred taxpayer’s customers grain and livestock farmers had been since year in a depressed economic environment with grain and livestock prices at all time lows while cost of operations such as gasoline and fertilizer prices have continued to increase during this same period there has been a strong overall united_states general economy which has put commercial and residential construction at their highest levels in years this in turn has increased the cost of building and replacement materials for the losses that taxpayer has sustained in recent years in several years taxpayer’s tax_liability was larger than those liabilities would have been had its sec_831 election not been in effect finally it should be noted that taxpayer’s premium volume has tripled since the year merger section f of the technical_and_miscellaneous_revenue_act_of_1988 added the flush paragraph following sec_831 which states the election under clause ii shall apply to the taxable_year for which made and for all subsequent years for which the requirements of clause i are met such an election once made may be revoked only with the consent of the secretary in making that change congress indicated that in adopting the amendment it intended that the election not be used as a means of eliminating tax_liability eg by making the election only for years when the taxpayer did not have a net operating losses rather it intended that the election be a simplification measure for small companies h_r rep no 100th cong 2d sess s rep no 100th cong 2d sess as indicated above taxpayer has shown that since its merger with target in year the character of its business has changed significantly in its available geographic area reinsurance strategy and historic profitability margin between the amounts it can charge for in spite of the changed business strategy of being less reliant upon reinsurance external forces viz legislative enactments in year caused taxpayer to be exposed to higher reinsurance premiums premiums and the cost of replacing and repairing damaged property further since the merger the amount of premiums written by taxpayer has tripled in view of the foregoing taxpayer requests that consent be granted to the revocation to its sec_831 election taxpayer understands that sec_831 prohibits a net_operating_loss from being carried over from years in which a sec_831 election was in effect to the year or subsequent years for which the revocation was effective provided that taxpayer will not make an election under sec_831 to be taxed only on its investment_income for the first five taxpayer years following the years to which this consent relates consent is granted to the revocation of that election to be effective for the year no opinion is expressed under other sections of the code and income_tax regulations that may also be applicable the ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cites as precedent a copy of this letter should be attached to the federal_income_tax returns to be filed by taxpayer with respect to the taxable_year with respect to which this consent is granted and the next succeeding five taxable years sincerely yours acting associate chief_counsel financial institutions products by donald j drees jr senior technician reviewer branch if the present rate of increase of annual premiums continues within the next few years taxpayer’s premium volume will exceed the dollar_figure limit in sec_831 and it will no longer be subject_to the sec_381 election for the year it exceeds dollar_figure
